Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant’s amendment filed on 6/4/2021 has been received and entered into record and considered. 
The following information provided in the amendment affects the instant application:

Claims 2-29 and 37 have been cancelled.

Claims 1, 30-36, 38-50 are under examination.

3.	The rejections on claim(s) 1, 30-36, 38-45 under 35 U.S.C. 102(a)(1) as being anticipated by Cam et al. (Poster 64th Annual Meeting of ASMS, June 5-9 2016, San Antonio; IDS reference) are maintained but alternative interpretation of Cammarata may also give rise to new ground of rejection under 35 USC 103 in view of the newly amended claims (See below). 

4.	In view of the amendment, a new ground of rejection is set forth in this office action (35 USC 112(b) and 35 USC 103(a)). 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 30-36, 38-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With regard to claim 1, the newly added feature, i.e. a decoding table, is not clear, especially with its relation to the bead array. From the specification, e.g. section 0019-0021, 0047-0051 and Figure 1B, all illustrate the so-called decoding table is the process, not a specific component attached to the bead array. At most, if including this decoding table, the bead array should be called “a system”. The Office cannot find support that the decoding table is physically associated with the bead array (e.g. attached).  For the prior art purpose, the Office would consider the term “decoding table” as a result table by mass spectrometry under broadest reasonable interpretation (BRI). In another word, the decoding table in a system having the bead array.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 30-36, 38-50 are rejected under 35 USC 102 (a)(1), as being anticipated by Cammarata, or alternatively under 35 U.S.C. 103 as being unpatentable over Cammarata.

First, the current invention directs to a bead array which is an array (rectangle or square or round) understood to one ordinary skill in the art. 

Second, the so-called decoding table in fact is not a component on the bead array, but rather a result table summarizing the calculating results of the target molecular weight via mass spectrometry analysis (See section 020-21, 047; Figure 1B)(see above 35 USC 112(b); emphasis added).  

With this in view, Cammarata teaches using bead array for cellular studies. Cammarata et al. article has shown in Figure 1 a bead array having bead-capture agent (antibody) in each well followed by MALDI MS analysis (omitted for illustration here). 

Cammarata teaches immobilizing capture agents, i.e. antibodies on a plurality of beads followed by mass spectrometry analysis on the target peptides (See Poster). 

 Target molecules 121 and 122 both share the same dark triangle epitope by antibody 112.

    PNG
    media_image1.png
    520
    720
    media_image1.png
    Greyscale


As to the decoding table, Cammarata also presented the results in Figure 8 (see below),

The table summarizes the results of the affinity capture- mass spectrometry method on various of target epitopes. 
The last column listed different molecular weights corresponding to different detected epitopes and its corresponding target molecules. Therefore, based on the broadest reasonable interpretation, Cammarata et al. still read on the current invention.  



    PNG
    media_image2.png
    612
    817
    media_image2.png
    Greyscale


Alternatively, summarizing mass spectrometry results in distinctive molecular weight values corresponding to target molecules is within routine skilled in the art. One ordinary skilled in the art, like Cammarata, would have summarized and listed the results in a table (i.e. decoding) for the subsequent assessment on the cellular studies.

Figure 1 of Cammarata et al. the mass spectrometry analysis method has been performed. 

    PNG
    media_image3.png
    607
    435
    media_image3.png
    Greyscale

With regard to claim 46-50, Cammarata have shown that various target proteins in the biological pathway may differ in molecular weight, e.g. 1Da, or 5 Da. With respect to the verifying step, this would have been prima facie obvious to one ordinary skill in the art when encountering the two signals of MALDI MS.  In the mass spectrometry analysis, one ordinary skill often use different peaks, i.e. m/z value representing different fragment mass, to decipher the target molecules.  

Figure 9 a variety of PTM, i.e. phosphorylation, acetylation, methylation, succinylation on proteins were studied using antibodies specific recognizing the above specific PTMs (read on claim 33-36 and 40-45). Note, as illustrated by Figure 1 in applicants’ spec, the SAME epitope (e.g. phosphorylation, methylation or acetylation..) can be used to identified at least two different target proteins for they also share the same epitopes. 
Figure 4 (not shown here) is the comparison of cellular phosphorylation and methylation on cell sample. 



Applicants argue that “Cammarata is directed at a bead array that comprises a plurality of beads, wherein each bead of the array has a unique capture agent, wherein each capture agent is configured to bind a unique target, and wherein each target has a unique molecular weight. In other words, Cammarata does not teach or contemplate that a given bead may be capable of binding two different targets of different molecular weight. Consequently, for at least this reason, Cammarata does not teach and would not have suggested to a person of ordinary skill in the art providing a decoding table which contains values derived from the different molecular weights of two different types of targets”. Also “ Cammarata is directed at a bead array that comprises a plurality of beads, wherein each bead of the array has a unique capture agent, wherein each capture agent is configured to bind a unique target, and wherein each target has a unique molecular weight. In other words, Cammarata does not teach or contemplate that a given bead may be capable of binding two different targets of different molecular weight. Consequently, for at least this reason, Cammarata does not teach and would not have suggested to a person of ordinary skill in the art providing a decoding table which contains values derived from the different molecular weights of two different types of targets.”

Moreover, applicants also argue that the newly added features, i.e. decoding table, was not disclosed or suggested by Cammarata. 

Applicant’s arguments have been considered but are not persuasive. 



It is noted that the instant invention directs to a PRODUCT, not a method.
Applicant is reminded that a recitation of the intended use of the claimed invention, i.e. measuring cellular electrical conditions, must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The antibody in Cammarata is capable of binding to two different targets, e.g. different phosphorylated tyrosine proteins. 

As to the decoding table, the Office consider this as a result table summarizing the calculation of target molecule weight derived from mass spectrometry. It is anticipated and/or obvious to one ordinary skilled in the art when performing Cammarata’s method. 


					Conclusion 

9.	No claim is allowed. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814.  The examiner can normally be reached on 8 am to 8 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641